Case 8:19-cv-01351-JVS-DFM Document 37-2 Filed 09/19/19 Page 1 of 5 Page ID #:1374




                            Exhibit A
Case 8:19-cv-01351-JVS-DFM Document 37-2 Filed 09/19/19 Page 2 of 5 Page ID #:1375


    From:               Louis Coffelt
    To:                 Hung, Richard S. J.
    Cc:                 Rahebi, Bita; Lee, Rose S.; Rhodes, Michael; Joe Mornin; Somvichian, Whitty
    Subject:            Re: SACV 19-1351 JVS, (DFMx) Coffelt v. Anagnost, et. al.
    Date:               Wednesday, September 11, 2019 5:47:35 PM


   - External Email -

   Mr. Hung, I will file the request for your deposition as soon as possible.

   Best regards,
   Louis A. Coffelt, Jr.

   On Wed, Sep 11, 2019, 17:42 Hung, Richard S. J. <RHung@mofo.com> wrote:

      Mr. Coffelt,



      Your correspondence implies that I have held myself out to the court as a computer science expert or as a computer
      programmer, when neither is the case.



      We do not intend to withdraw our motion to dismiss or the supporting documents.



      I also do not intend to sit for a deposition – a request that both (i) misapprehends the nature of an attorney declaration
      to attach documents and (ii) is harassing.



      Richard S.J. Hung
      Morrison & Foerster LLP
      rhung@mofo.com
      (415) 268-7602



      From: Louis Coffelt <louis.coffelt@gmail.com>
      Sent: Wednesday, September 11, 2019 5:13 PM
      To: Hung, Richard S. J. <RHung@mofo.com>
      Cc: Rahebi, Bita <BRahebi@mofo.com>; Lee, Rose S. <RoseLee@mofo.com>; Rhodes, Michael
      <rhodesmg@cooley.com>; Joe Mornin <jmornin@cooley.com>; Somvichian, Whitty <wsomvichian@cooley.com>
      Subject: Re: SACV 19-1351 JVS, (DFMx) Coffelt v. Anagnost, et. al.



      - External Email -



      Mr Hung,

      In order to expedite an attempt to resolve the issue related to the question of whether you are an expert computer
      programmer:



      In the case you, Mr. Hung, are not an expert computer programmer in a accordance with the Fed. R. Evidence,




                                                                                                           Exhibit A Page 2
Case 8:19-cv-01351-JVS-DFM Document 37-2 Filed 09/19/19 Page 3 of 5 Page ID #:1376



     Coffelt requests you to immediately delete your declarations, Dkt. No. 29-1, items 29, 30, 31, directed to OSL
     and a definition, and all arguments directed to those declaration items.



     For at least 2 reasons:



     1.) These declarations, items 29, 30, 31 are directed to disputed facts, which must not be decided as matter of
     law.



     2.) These declarations, items 29, 30, 31 are in violation of FRE 701(c).



     In the case you refuse to delete the identified declarations and all arguments directed to those declarations,



     Coffelt will file a request to depose Mr. Hung pursuant to



     L.R. 7-8 Presence of Declarants - Civil Cases. On motions for and orders

     to show cause re preliminary injunctions, motions to be relieved from

     default and other motions where an issue of fact is to be determined (e.g.,

     civil contempt, but excluding motions contesting venue and personal

     jurisdiction), not later than fourteen (14) days prior to the hearing, a party

     desiring to cross-examine any declarant who is not beyond the subpoena

     power of the Court and who is reasonab



     who is reasonably available to the party offering the

     declaration may serve by hand (or facsimile or by electronic filing) and file a

     notice of request to cross-examine such declarant.



     Also, please inform me of your availability for the deposition within the time limit in L.R. 7-8.



     Please reply by tomorrow.



     Best regards,

     Louis A. Coffelt, Jr.



                                                                                                     Exhibit A Page 3
Case 8:19-cv-01351-JVS-DFM Document 37-2 Filed 09/19/19 Page 4 of 5 Page ID #:1377



     On Wed, Sep 11, 2019, 16:24 Louis Coffelt <louis.coffelt@gmail.com> wrote:

       Mr. Hung,

       Are you, Mr. Hung, an expert in computer programming pursuant to the Federal Rules of Evidence?

       Please reply by tomorrow.

       Best regards,

       Louis A. Coffelt, Jr.




       On Wed, Sep 11, 2019, 14:49 Louis Coffelt <louis.coffelt@gmail.com> wrote:

         Mr Hung,

         Coffelt has determined that requesting to strike the documents in not necessary at this time.



         Therefore, please cancel my request for the conference.



         Best regards,

         Louis A. Coffelt, Jr.



         On Tue, Sep 10, 2019, 20:51 Hung, Richard S. J. <RHung@mofo.com> wrote:

           Mr. Coffelt,



           I am available Friday after 12PM. Please call me directly at my number below at your convenience.



           Rich



           Richard S.J. Hung
           Morrison & Foerster LLP
           rhung@mofo.com
           (415) 268-7602



           From: Louis Coffelt <louis.coffelt@gmail.com>
           Sent: Tuesday, September 10, 2019 7:51 PM
           To: Hung, Richard S. J. <RHung@mofo.com>; Rahebi, Bita <BRahebi@mofo.com>; Lee, Rose S.
           <RoseLee@mofo.com>


                                                                                                     Exhibit A Page 4
Case 8:19-cv-01351-JVS-DFM Document 37-2 Filed 09/19/19 Page 5 of 5 Page ID #:1378


            Cc: Rhodes, Michael <rhodesmg@cooley.com>; Joe Mornin <jmornin@cooley.com>; Somvichian, Whitty
            <wsomvichian@cooley.com>
            Subject: SACV 19-1351 JVS, (DFMx) Coffelt v. Anagnost, et. al.



            - External Email -



            Mr. Hung,

            Coffelt intends to file a motion to strike all your (Mr. Hung) documents filed on September 6, 2019;
            order for you to refile your response without the irrelevant and harrassing arguments and exhibits; and
            request an extension of time to respond to to your Motion to Dismiss Dkt No. 29.



            Mr. Hung, Please arrange for an email conference with Coffelt by this Friday, September 13, 2019 in
            order to attempt to avoid filing my motion to strike.



            Best regards,

            Louis A. Coffelt, Jr.


            ============================================================================

            This message may be confidential and privileged. Use or disclosure by anyone other than an intended
            addressee is prohibited. If you received this message in error, please delete it and advise the sender by
            reply email. Learn about Morrison & Foerster LLP’s Privacy Policy.


     ============================================================================

     This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee
     is prohibited. If you received this message in error, please delete it and advise the sender by reply email. Learn
     about Morrison & Foerster LLP’s Privacy Policy.




                                                                                                     Exhibit A Page 5
